


SIXTH AMENDMENT TO THE
RUBY TUESDAY, INC. 2005 DEFERRED COMPENSATION PLAN


THIS SIXTH AMENDMENT is made on this 31st day of October, 2012 by Ruby Tuesday,
Inc., a corporation duly organized and existing under the laws of the State of
Georgia (the “Primary Sponsor”).


INTRODUCTION:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. 2005 Deferred
Compensation  Plan (the “Plan”), which was last amended and restated by an
indenture effective as of January 1, 2005 and has been subsequently amended five
times since such date; and


WHEREAS, the Primary Sponsor now desires to amend the Plan to provide greater
flexibility for granting service credit to employees based on their service with
prior employers, to clarify how initial elections are made by newly eligible
participants, and to make other miscellaneous changes.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, generally
effective as of January 1, 2012, as follows:


1.           By deleting the existing Section 1.26 and substituting therefor the
following:


“1.26  ‘Vesting Service’ means, beginning with an Employee’s most recent date of
hire, the number of successive, twelve-consecutive–month periods during which
the Employee continues to serve as an Employee.  No credit shall be given for
any partially completed twelve-consecutive-month period.
 
In the event that a Plan Sponsor or an Affiliate acquires assets of another
corporation or entity or a controlling interest of the stock of another
corporation or merges with another corporation or entity and is the surviving
entity, or if an Employee of a Plan Sponsor was previously employed by an entity
that becomes under common control or ownership with the Plan Sponsor or an
Affiliate, as determined by the Board of Directors of the Plan Sponsor, then
service of an Employee who was employed by such corporation or entity shall be
counted in the manner provided, with the consent of the Primary Sponsor, in
resolutions adopted by the Plan Sponsor which authorizes the counting of such
service.


  At the discretion of the Plan Administrator where an Employee is so advised in
writing, Vesting Service may include a period of employment other than with the
Plan Sponsor or an Affiliate which the Employee has completed immediately prior
to his employment or re-employment with Plan Sponsor or an Affiliate.


Notwithstanding anything contained herein to the contrary, if a Member ceases to
be an Employee and is subsequently reemployed by a Plan Sponsor or an Affiliate,
Vesting Service also shall not include any periods of service prior to such
individual’s reemployment.”


 
 

--------------------------------------------------------------------------------

 
 
2.           By deleting the existing Section 3.2(b) and substituting therefor
as follows:


“(b)           In the case of the first Plan Year in which an Eligible Employee
becomes a Member, the Plan Administrator may, at its discretion, allow the
Member to make an election to defer a portion of the Member’s Annual
Compensation (exclusive of any Annual Bonus) that will be payable to him for
that Plan Year within thirty (30) days after the date the Employee becomes an
Eligible Employee but only with respect to Annual Compensation (exclusive of
Annual Bonus) payable for services to be performed after the election is made.
All elections to defer Annual Compensation under this Section 3.2(b) shall be
irrevocable as of the earlier of the date the election is processed by the Plan
Administrator or the last day of the applicable thirty (30) day period.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Sixth Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this Sixth Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:  /s/ Samuel E. Beall,
III                                                              
Samuel E. Beall, III
Chief Executive Officer and President




ATTEST:


By:  /s/ Scarlett May                                                    
Scarlett May
Secretary




[CORPORATE SEAL]



